Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Amendments / Arguments Regarding 35 U.S.C. § 112 and 103

	 The applicant’s remarks, on pages 7-9 of the response / amendment, which is included below single spaced, and with the examiner’s comments double spaced, and the examiner’s emphasis of the applicant’s arguments in bold, is included below. The applicant argues the features which allegedly distinguish over the previously cited references cited in the 35 U.S.C. § 103 rejections.
The Rejection of Claims Under § 112 
Claims 7-12 and 19-24 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Applicant has amended the claims for clarity and therefore respectfully requests withdrawal of the rejections. 

	The examiner has withdrawn the rejections under 35 U.S.C. 112.

The Rejection of Claims Under § 103 
Claims 1-5 and 13-17 were rejected under 35 U.S.C. § 103 over Simon (U.S. 2020/0274692) in view of Christensen (U.S. 2020/0119917) in view of Naraidoo (U.S. 2020/0250327). 
	Claims 6 and 18 were rejected under 35 U.S.C. § 103 over Simon (U.S. 2020/0274692) in view of Christensen (U.S. 2020/0119917) in view of Naraidoo (U.S. 2020/0250327) in view of Bachmann (U.S. 2009/0313269). 
Claims 7-11 and 19-23 were rejected under 35 U.S.C. § 103 over Simon (U.S. 
2020/0274692) in view of Christensen (U.S. 2020/0119917) in view of Jarjoui (U.S. 10,742,422). 
Claims 12 and 24 were rejected under 35 U.S.C. § 103 over Simon (U.S. 2020/0274692) in view of Christensen. (U.S. 2020/0119917) in view of Jarjoui. (U.S. 10,742,422) in view of Bachmann (U.S. 2009/0313269). 
Applicant traverses. 
Claims 1 - 6 and 13 - 18 are cancelled rendering the rejection moot. 
With respect to claim 7, Applicant respectfully submits that Jarjoui does not teach "creating a second set of shards from a first set of a plurality of encrypted key shards stored in a file..." Instead, Jarjoui teaches dividing shares, "Of those 5 key shares, the system 100,700, 900 may further shard (e.g., divide) one or more of the 5 key shares into sub-key shares and use the encryption techniques described herein to encrypt the sub-key shares." Column 20, lines 50 - 55. These sub-key shares, unlike the claimed second set, cannot, by themselves reconstitute the encryption key to decrypt a file. Specifically, claim 7 states that "the symmetric key can be reconstituted from the first or second sets of plurality of key shards" while Jarjoui states that the sub-key shares only unlock a parent share. "As an implementation then, a quorum of 2 or more users having child sub-key shares may be required to "unlock" a parent key share." Column 20, lines 55 - 58. 
Accordingly, Applicant respectfully submits that claim 7 is patentable over the cited references as is claims 19 and 31 for reciting similar limitations. The remaining claims are patentable by virtue of their dependency and for reciting additional limitations. Therefore, Applicant requests withdrawal of the rejections.

The examiner interprets independent claims 7, 19, and 31 as: the symmetric key can be reconstituted from either the first set of plurality of key shards or the second set of the plurality of key shards, which does not require that the symmetric key may be reconstituted from both the first and second set of the plurality of key shards.  The examiner’s interpretation is that the symmetric key can be reconstituted from the first set of the plurality of shards and does not require that the symmetric key be reconstituted from the second set of the plurality of shards.

Rejection under 35 U.S.C. 112(b)
Claims 7-12 and 19-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 and 19-23 recites: “the subshares.” There is insufficient antecedent support for this feature. Instead, claims 7 and 19 recite “sub shares.” The examiner suggests changing the recitation of “subshares” in claims 7, 9, 11, and 19 to instead recite “subshares” in order to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11, 19-23, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0274692 to Simon et al. (hereinafter Simon) , in view of US 2020/0119917 to Christensen et al. (hereinafter Christensen), and in further view of US 10,742,422 to Jarjoui et al. (hereinafter Jarjoui).
Regarding claim 7, Simon teaches,    
A method comprising: 
receiving a second set of devices' public keys; 
Simon in the middle of [0033] teaches keys 32-1-32-N (“plurality of key shards”), which are encrypted using a corresponding public key 50-1-50-N (“second devices public keys”).
creating 
The examiner understands the above with the features of fig. 5 and [0070-72] of the applicant’s printed publication. 
Simon teaches a symmetric key being divided (once) (“a first set of a plurality of encrypted key shards”) and double encrypted based on a plurality of public keys provided from a plurality of devices, which is related to Shamir’s secret sharing. 
Simon in the middle of [0033] teaches keys 32-1-32-N (“a first set of a plurality of key shards”), which are encrypted using a corresponding public key 50-1-50-N (“public keys of a first set of devices”).
In detail, Simon in [0045] (referring to fig. 2) also teaches encrypted key 32-2A (one of the “plurality of key shards”) placed inside encrypted wrapper 38-2A, that has been encrypted with public key 50-2A of Oracle 20-2A (“second devices public keys”). Simon in [0046] (referring to fig. 2) teaches encrypted key 32-3A placed inside encrypted wrapper 38-3A, that has been encrypted with public key 50-3A of oracle 20-3A.  
Simon in the second half of [0047] teaches that four layers of encryption occur, including the layer discussed in [0045-46].
Thus, Simon teaches at least the symmetric key being encrypted by a plurality of public keys.
As discussed above, in the section addressing the applicant’s arguments, the claims (7, 19, and 31)  are interpreted as: the symmetric key can be reconstituted from either the first set of plurality of key shards or the second set of the plurality of key shards, which does not require that the symmetric key may be reconstituted from both the first and second set of the plurality of key shards.  The examiner’s interpretation is that the symmetric key can be reconstituted from the first set of the plurality of shards.
Simon does not teach,
However, Christensen teaches the following,
authenticating the received second devices' public keys; 
While Simon in [0035] and fig. 1 teaches contract oracles (20-1-20-N) that are authenticated using the public keys (50-1-50-N) (“second devices' public keys”) of the contract oracles (20-1-20-N) (“second devices”), where the public keys (50-1-50-N) are used by the contract creator (12) and/or contract executor (16) in fig. 1 of Simon. Simon does not appear to teach the above features related to authenticating.
Christensen in the last sentence of [0150] teaches that authentication can be performed on the part holders 1620 (see fig. 21) which provide public keys 2043 to the part distributor 1925, which corresponds to authenticating the “second device” and its associated public keys. The part holders 1620 hold the part
Christensen in fig. 21 teaches a part distributor 1925 that uses symmetric key 732 and public keys 2043 from part holders 1620 to double encrypt secret parts 738. (See Christensen, [0150-151)) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, with Christensen, which teaches performing authentication on the part holders 1620 of fig. 21, which provides the public keys used to perform double encryption. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to authenticate a device that provides public keys for encryption, so that encrypted data is encrypted by keys of a known / authenticated device.  
Simon and Christensen do not teach following features, 
However, Jarjoui teaches the following,  
creating a second set of shards from a first set of a stored in a file, …; 
Jarjoui teaches a private key being divided (“a first set of a plurality of encrypted key shards”) and the divided key again being subdivided (“a second set of shards from a first set of a plurality of encrypted key shard”), which is also related to Shamir’s secret sharing. (See Jarjoui in (4) / Col. 2, lines 24-26)
Jarjoui in fig. 8 (See S820, S830, and S840) and (63-64) / Col. 13, lines 61-64, Col. 14, lines 6-10, and Col. 14, lines 16-18, which teach the details of the double encryption of a first (inner) layer and a second (outer) layer. (See also, Jarjoui, (6) / Col. 3, lines 20-28)
Jarjoui in (96) / Col. 20, lines 52-58) teaches further dividing / sharding 5 key shares (which have already been divided) into sub-key shares. This portion of Jarjoui, much like Simon, teaches Shamir’s Secret Sharing. Further, a quorum (i.e., threshold under Shamir’s secret sharing) of at least 2 is needed to unlock the encrypted sub-key. 
encrypting the second set of shards with the second set of devices' public keys; and 
Jarjoui at the end of (96) / Col. 20, lines 54-58, teaches that the encryption techniques discussed earlier in Jarjoui, are used to encrypt the sub-key shares (“encrypting the second set of shards”), and that that unlocking of the sub-keys requires a quorum of 2.  The earlier discussed encryption techniques include, as stated above, Jarjoui in fig. 8 in S 820, S 830, and S 840 teaches the first and second level / layer of encryption.  
storing the encrypted second set of shards on one or more non-transitory memory devices.
Jarjoui at the end of (96) / Col. 20, lines 56-58 teaches that two or more users have the sub-key shares. 
See also fig. 11, which depicts multiple users 1110, 1112, 1114, ect, that receive a transaction (“data”)  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, with Jarjoui, a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, but further teaches: sub-sharding a component of the once encrypted symmetric key into even smaller components, which are further encrypted (double encrypted). One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of sub-sharding / sub-fragmenting pieces (i.e., components) of a symmetric key to increase the number of components that have to be shared in order to reassemble the symmetric key.

Regarding claim 8, Simon, Christensen, and Jarjoui teach,
The method of claim 7, wherein at least some of the second set of shards encrypted with the second set of devices' public keys are required to reconstitute the symmetric key.
Jarjoui at the end of (96) / Col. 20, lines 54-58, teaches that the encryption techniques discussed earlier in Jarjoui, are used to encrypt the sub-key shares (“second set of shards encrypted with …”), and that that unlocking of the sub-keys requires a quorum of 2.  The earlier discussed encryption techniques include, as stated above, Jarjoui in fig. 8 in S820, S830, and S840 teaches the first and second level / layer of encryption.  
	Jarjoui at the end of (96) / Col. 20, lines 54-58, teaches that the encryption techniques are used to encrypt the sub-key shares (“second set of shards encrypted with the second set of devices' public keys”), and that that unlocking of the sub-keys requires a quorum of 2 (“at least some of the second set of shards”) is needed to unlock the encrypted sub-key.

Regarding claim 9, Simon, Christensen, and Jarjoui teach,
The method of claim 7, further comprising: 
in response to a request to access an encrypted object, collecting a threshold of the second set of shards; 
reconstituting the symmetric key from the collected second set of shards; and 
Jarjoui at the end of (96) / Col. 20, lines 54-58, teaches that the encryption techniques discussed earlier in Jarjoui, are used to encrypt the sub-key shares (“second set of shards”), and that that unlocking of the sub-keys requires a quorum of 2.  The earlier discussed encryption techniques include, as stated above, Jarjoui in fig. 8 in S820, S830, and S840 teaches the first and second level / layer of encryption.  
	Jarjoui at the end of (96) / Col. 20, lines 54-58, teaches that the encryption techniques are used to encrypt the sub-key shares (“second set of shards encrypted with the second set of devices' public keys”), and that that unlocking of the sub-keys requires a quorum of 2 (“at least some of the second set of shards”) is needed to unlock the encrypted sub-key.
decrypting the encrypted object stored in the non-transitory memory device with the reconstituted symmetric key.
	Jarjoui at the end of (4) / Col. 2, lines 55-58 teaches decrypting a key that is used to encrypt/decrypt a transaction packet.
	Jarjoui in the last steps of fig. 10 and also in (84-85) \ Col. 18, lines 26-28 & 31-33 teach decrypting transaction packets after decrypting the double encrypted key shares (see fig. 10, S1030).
Similarly, Simon in fig. 5F in S110 teaches decrypting sensitive data 24 of the encrypted package 34 using a subset (i.e., threshold) of the plurality of symmetric keys.
As stated above, Simon teaches the symmetric key.

Regarding claim 10, Simon, Christensen, and Jarjoui teach,
The method of claim 9, where in the reconstituting includes assembling the collected second set of shards and decrypting the second set of shards … 
As discussed above, this feature is taught by Jarjoui at the end of (96) / Col. 20, lines 54-58.
Jarjoui at the end of (96) / Col. 20, lines 54-58, teaches that the encryption techniques discussed earlier in Jarjoui, are used to encrypt the sub-key shares (“second set of shards”), and that that unlocking of the sub-keys requires a quorum of 2.  The earlier discussed encryption techniques include, as stated above, Jarjoui in fig. 8 in S820, S830, and S840 teaches the first and second level / layer of encryption.  
Jarjoui in the last steps of fig. 10 and also in (84-85) \ Col. 18, lines 26-28 & 31-33 teach decrypting transaction packets after decrypting the double encrypted key shares (see fig. 10, S1030).
Jarjoui does not teach the following,
… to obtain the symmetric key.
	However, Simon teaches the above feature,
As stated above, Simon teaches the symmetric key.
As discussed above, Simon in [0031] teaches using a threshold number of symmetric keys 32-1-32-N  to decrypt the encrypted package 34 (“decrypt the encrypted data”).

Regarding claim 11, Simon, Christensen, and Jarjoui teach,
The method of claim 7, wherein the encrypted second set of shards include output generated by processing the symmetric key as input to a threshold cryptography data-sharing scheme.
Jarjoui in (96) / Col. 20, lines 52-58) teaches further dividing / sharding 5 key shares (which have already been divided) into sub-key shares (“second set of shards”). This portion of Jarjoui, much like Simon, teaches Shamir’s Secret Sharing. Further, a quorum (i.e., threshold under Shamir’s secret sharing) of at least 2 is needed to unlock the encrypted sub-key. 
The examiner interprets the Shamir secret sharing of Jarjoui as corresponding to “a threshold cryptography data-sharing scheme.”
Similarly, Simon in [0031] teaches that a threshold number of symmetric keys 32-1-32-N are needed to decrypt the package 34 / sensitive data 24. 
As stated above, Simon teaches the symmetric key.

Regarding claim 19, Simon, Christensen, and Jarjoui teach,
A first computing device comprising: 
a processor; and 
Simon teaches the use of a processor. (Simon, [0097-98])
one or more memories that include instructions that, when executed by the processor, cause the computing device to: 
Simon teaches “executing software instructions” by way of the processor. (Simon, [98])
receive a second set of devices' public keys; 
Simon in the middle of [0033] teaches keys 32-1-32-N (“plurality of key shards”), which are encrypted using a corresponding public key 50-1-50-N (“second devices public keys”).
create 
The examiner understands the above with the features of fig. 5 and [0070-72] of the applicant’s printed publication. 
Simon teaches a symmetric key being divided (once) (“a first set of a plurality of encrypted key shards”) and double encrypted based on a plurality of public keys provided from a plurality of devices, which is related to Shamir’s secret sharing. 
Simon in the middle of [0033] teaches keys 32-1-32-N (“a first set of a plurality of key shards”), which are encrypted using a corresponding public key 50-1-50-N (“public keys of a first set of devices”).
In detail, Simon in [0045] (referring to fig. 2) also teaches encrypted key 32-2A (one of the “plurality of key shards”) placed inside encrypted wrapper 38-2A, that has been encrypted with public key 50-2A of Oracle 20-2A (“second devices public keys”). Simon in [0046] (referring to fig. 2) teaches encrypted key 32-3A placed inside encrypted wrapper 38-3A, that has been encrypted with public key 50-3A of oracle 20-3A.  
Simon in the second half of [0047] teaches that four layers of encryption occur, including the layer discussed in [0045-46].
Thus, Simon teaches at least the symmetric key being encrypted by a plurality of public keys.
As discussed above, in the section addressing the applicant’s arguments, the claims (7, 19, and 31)  are interpreted as: the symmetric key can be reconstituted from either the first set of plurality of key shards or the second set of the plurality of key shards, which does not require that the symmetric key may be reconstituted from both the first and second set of the plurality of key shards.  The examiner’s interpretation is that the symmetric key can be reconstituted from the first set of the plurality of shards.
Simon does not teach,
However, Christensen teaches the following,
authenticate the received second devices' public keys; 
While Simon in [0035] and fig. 1 teaches contract oracles (20-1-20-N) that are authenticated using the public keys (50-1-50-N) (“second devices' public keys”) of the contract oracles (20-1-20-N) (“second devices”), where the public keys (50-1-50-N) are used by the contract creator (12) and/or contract executor (16) in fig. 1 of Simon. Simon does not appear to teach the above features related to authenticating.
Christensen in the last sentence of [0150] teaches that authentication can be performed on the part holders 1620 (see fig. 21) which provide public keys 2043 to the part distributor 1925, which corresponds to authenticating the “second device” and its associated public keys. The part holders 1620 hold the part
Christensen in fig. 21 teaches a part distributor 1925 that uses symmetric key 732 and public keys 2043 from part holders 1620 to double encrypt secret parts 738. (See Christensen, [0150-151)) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, with Christensen, which teaches performing authentication on the part holders 1620 of fig. 21, which provides the public keys used to perform double encryption. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to authenticate a device that provides public keys for encryption, so that encrypted data is encrypted by keys of a known / authenticated device.  
Simon and Christensen do not teach following features, 
However, Jarjoui teaches the following,  
create second set of shards of a first set of a plurality of encrypted key shards stored in a file … ; 
However, Jarjoui teaches the above features, 
Jarjoui teaches a private key being divided (“a first set of a plurality of encrypted key shards”) and the divided key again being subdivided (“a second set of shards from a first set of a plurality of encrypted key shard”), which is also related to Shamir’s secret sharing. (See Jarjoui in (4) / Col. 2, lines 24-26)
Jarjoui in fig. 8 (See S820, S830, and S840) and (63-64) / Col. 13, lines 61-64, Col. 14, lines 6-10, and Col. 14, lines 16-18, which teach the details of the double encryption of a first (inner) layer and a second (outer) layer. (See also, Jarjoui, (6) / Col. 3, lines 20-28)
Jarjoui in (96) / Col. 20, lines 52-58) teaches further dividing / sharding 5 key shares (which have already been divided) into sub-key shares. This portion of Jarjoui, much like Simon, teaches Shamir’s Secret Sharing. Further, a quorum (i.e., threshold under Shamir’s secret sharing) of at least 2 is needed to unlock the encrypted sub-key. 
encrypt the second set of shards with the second set of devices' public keys; and 
Jarjoui at the end of (96) / Col. 20, lines 54-58, teaches that the encryption techniques discussed earlier in Jarjoui, are used to encrypt the sub-key shares (“encrypting the second set of shards”), and that that unlocking of the sub-keys requires a quorum of 2.  The earlier discussed encryption techniques include, as stated above, Jarjoui in fig. 8 in S 820, S 830, and S 840 teaches the first and second level / layer of encryption.  
store the encrypted second set of shards on one or more non-transitory memory devices.
Jarjoui at the end of (96) / Col. 20, lines 56-58 teaches that two or more users have the sub-key shares. 
See also fig. 11, which depicts multiple users 1110, 1112, 1114, ect, that receive a transaction (“data”)  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, with Jarjoui, a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, but further teaches: sub-sharding a component of the once encrypted symmetric key into even smaller components, which are further encrypted (double encrypted). One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of sub-sharding / sub-fragmenting pieces (i.e., components) of a symmetric key to increase the number of components that have to be shared in order to reassemble the symmetric key.

Regarding claim 20, Simon, Christensen, and Jarjoui teach,
The first computing device of claim 19, wherein at least some of the second set of shards encrypted with the second set of devices' public keys are required to reconstitute the symmetric key.
Claim 20 is rejected using the same basis of arguments used to reject claim 8 above.

Regarding claim 21, Simon, Christensen, and Jarjoui teach,
The first computing device of claim 19, wherein instructions, when executed by the processor, further cause the first computing device to: 
in response to a request to access an encrypted object, collect a threshold of the second set of shards; 
reconstitute the symmetric key from the collected second set of shards; and 
decrypt the encrypted object stored in the non-transitory memory device with the reconstituted symmetric key.
Claim 21 is rejected using the same basis of arguments used to reject claim 9 above.

Regarding claim 22, Simon, Christensen, and Jarjoui teach,
The first computing device of claim 21, where in the reconstituting includes assembling the collected second set of shards and decrypting the second set of shards to obtain the encrypted symmetric key and decrypting the obtained encrypted symmetric key with second devices private keys.
Claim 22 is rejected using the same basis of arguments used to reject claim 10 above.

Regarding claim 23, Simon, Christensen, and Jarjoui teach,
The first computing device of claim 19, wherein the encrypted second set of shards include output generated by processing the symmetric key as input to a threshold cryptography data-sharing scheme.
Claim 23 is rejected using the same basis of arguments used to reject claim 11 above.

Regarding claim 27, Simon, Christensen, and Jarjoui teach,
The method of claim 7, wherein the one or more non-transitory memory devices are located within a plurality of devices.
	Simon teaches the computing devices includes a storage device (“non-transitory memory devices”) that store the contract creator module 212. (Simon, first sentence [0100] and first two sentences [0101])

Regarding claim 31, Simon, Christensen, and Jarjoui teach,
A non-transitory computer-readable having stored thereon instructions to cause a computer to execute a method, the method comprising:
Simon teaches the use of a processor. (Simon, [0097-98]) Simon teaches “executing software instructions” by way of the processor. (Simon, [0098])
receiving a second set of devices' public keys;
Simon in the middle of [0033] teaches keys 32-1-32-N (“plurality of key shards”), which are encrypted using a corresponding public key 50-1-50-N (“second devices public keys”).
creating 
The examiner understands the above with the features of fig. 5 and [0070-72] of the applicant’s printed publication. 
Simon teaches a symmetric key being divided (once) (“a first set of a plurality of encrypted key shards”) and double encrypted based on a plurality of public keys provided from a plurality of devices, which is related to Shamir’s secret sharing. 
Simon in the middle of [0033] teaches keys 32-1-32-N (“a first set of a plurality of key shards”), which are encrypted using a corresponding public key 50-1-50-N (“public keys of a first set of devices”).
In detail, Simon in [0045] (referring to fig. 2) also teaches encrypted key 32-2A (one of the “plurality of key shards”) placed inside encrypted wrapper 38-2A, that has been encrypted with public key 50-2A of Oracle 20-2A (“second devices public keys”). Simon in [0046] (referring to fig. 2) teaches encrypted key 32-3A placed inside encrypted wrapper 38-3A, that has been encrypted with public key 50-3A of oracle 20-3A.  
Simon in the second half of [0047] teaches that four layers of encryption occur, including the layer discussed in [0045-46].
Thus, Simon teaches at least the symmetric key being encrypted by a plurality of public keys.
As discussed above, in the section addressing the applicant’s arguments, the claims (7, 19, and 31)  are interpreted as: the symmetric key can be reconstituted from either the first set of plurality of key shards or the second set of the plurality of key shards, which does not require that the symmetric key may be reconstituted from both the first and second set of the plurality of key shards.  The examiner’s interpretation is that the symmetric key can be reconstituted from the first set of the plurality of shards.
Simon does not teach,
However, Christensen teaches the following,
authenticating the received second devices' public keys; 
While Simon in [0035] and fig. 1 teaches contract oracles (20-1-20-N) that are authenticated using the public keys (50-1-50-N) (“second devices' public keys”) of the contract oracles (20-1-20-N) (“second devices”), where the public keys (50-1-50-N) are used by the contract creator (12) and/or contract executor (16) in fig. 1 of Simon. Simon does not appear to teach the above features related to authenticating.
Christensen in the last sentence of [0150] teaches that authentication can be performed on the part holders 1620 (see fig. 21) which provide public keys 2043 to the part distributor 1925, which corresponds to authenticating the “second device” and its associated public keys. The part holders 1620 hold the part
Christensen in fig. 21 teaches a part distributor 1925 that uses symmetric key 732 and public keys 2043 from part holders 1620 to double encrypt secret parts 738. (See Christensen, [0150-151)) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, with Christensen, which teaches performing authentication on the part holders 1620 of fig. 21, which provides the public keys used to perform double encryption. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to authenticate a device that provides public keys for encryption, so that encrypted data is encrypted by keys of a known / authenticated device.  
Simon and Christensen do not teach following features, 
However, Jarjoui teaches the following,  
creating a second set of shards from a first set of a plurality of encrypted key shards ….
Jarjoui teaches a private key being divided (“a first set of a plurality of encrypted key shards”) and the divided key again being subdivided (“a second set of shards from a first set of a plurality of encrypted key shard”), which is also related to Shamir’s secret sharing. (See Jarjoui in (4) / Col. 2, lines 24-26)
Jarjoui in fig. 8 (See S820, S830, and S840) and (63-64) / Col. 13, lines 61-64, Col. 14, lines 6-10, and Col. 14, lines 16-18, which teach the details of the double encryption of a first (inner) layer and a second (outer) layer. (See also, Jarjoui, (6) / Col. 3, lines 20-28)
Jarjoui in (96) / Col. 20, lines 52-58) teaches further dividing / sharding 5 key shares (which have already been divided) into sub-key shares. This portion of Jarjoui, much like Simon, teaches Shamir’s Secret Sharing. Further, a quorum (i.e., threshold under Shamir’s secret sharing) of at least 2 is needed to unlock the encrypted sub-key.
encrypting the second set of shards with the second set of devices' public keys; and 
Jarjoui at the end of (96) / Col. 20, lines 54-58, teaches that the encryption techniques discussed earlier in Jarjoui, are used to encrypt the sub-key shares (“encrypting the second set of shards”), and that that unlocking of the sub-keys requires a quorum of 2.  The earlier discussed encryption techniques include, as stated above, Jarjoui in fig. 8 in S 820, S 830, and S 840 teaches the first and second level / layer of encryption.  
storing the encrypted second set of shards on one or more non-transitory memory devices.
	Jarjoui at the end of (96) / Col. 20, lines 56-58 teaches that two or more users have the sub-key shares. 
	See also fig. 11, which depicts multiple users 1110, 1112, 1114, ect, that receive a transaction (“data”)  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, with Jarjoui, a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, but further teaches: sub-sharding a component of the once encrypted symmetric key into even smaller components, which are further encrypted (double encrypted). One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of sub-sharding / sub-fragmenting pieces (i.e., components) of a symmetric key to increase the number of components that have to be shared in order to reassemble the symmetric key.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, in view of Christensen, in view of Jarjoui, in further view of US 2009/0313269 to Bachmann (hereinafter Bachmann). 
Regarding claim 12, Simon, Christensen, and Jarjoui teach,
The method of claim 7, 
Bachmann teaches,
wherein the authenticating comprises: 
receiving a first set of words based on a hash of the second set of devices' public keys, the first set of words generated with a secure mnemonic generator;
 Bachmann in fig. 13 teaches performing a hash 22 on password 130 (“second device public keys”), where the password 130 replaces the document 20 (of figs. 3 and 8). (Bachmann [0068])
Bachmann in [0046-47] teaches performing a hash on a document 20 (or password of fig. 13) in step 22. Then, Bachmann in [0048-49] and steps 26-31 of fig. 3 teach dividing the hash and selecting words (noun, verb, adjective). (see also fig. 11, S112, where the 24 bit number is divided into three 8 bit numbers) Then, Bachmann in [0050] and steps 34 and 36 teach combining the selected words into a mnemonic.
hashing the second set of devices public keys and generating a second set words with the secure mnemonic generator; and 
Bachmann in fig. 8 teaches determining whether a particular document (i.e., password) is identical to a document version associated with a word mnemonic. Bachmann in [0056-58] teaches the details of fig. 8.
verifying the first and second sets of words match.
Bachmann in fig. 8 Step 85 compares the hash values to determine if there is a match.  
	Bachmann in [0030] and [0055] each teach determining whether two documents are the same by comparing the respective word mnemonics.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, with Bachmann, which teaches using the hash of public keys to create a memorable word mnemonic. One of ordinary skill in the art would have been motivated to perform such an addition to provide the user with an easy to remember version of the password / public keys so that the public keys could be retrieved / remembered by the user without memorizing a random number / alphanumeric number.

Regarding claim 24, Simon, Christensen, Jarjoui, and Bachmann teach,
The first computing device of claim 19, wherein the authenticating comprises: 
receiving a first set of words based on a hash of the second set of devices' public keys, the first set of words generated with a secure mnemonic generator; 
hashing the second set of devices public keys and generating a second set words with the secure mnemonic generator; and 
verifying the first and second sets of words match.
Claim 24 is rejected using the same basis of arguments used to reject claim 12 above.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, in view of  Christensen, in view of Jarjoui, and further in view of US 10,838,911 to Franklin (hereinafter Franklin).
Regarding claim 25, Simon, Christensen, and Jarjoui teach,
The method of claim 7, 
Franklin teaches,
wherein a number of the second set of shards and a number of the first set of the plurality of encrypted key shards are different.
	Franklin teaches a first and second subset of shards. (Franklin, claim 1) Franklin teaches two failure-decorrelated subsets (volumes in a horizontal row) where a given constituent volume 208 is paired with a cohort (e.g., 214). (Franklin, fig. 2 and Col. 16, lines 38 to 55 (71)) The examiner interprets the two different horizontal two rows at the bottom of fig. 2 (see 5 rectangular boxes bottom fig. 2, which have two rows each) as the two different subsets.  Due to the top row of the volumes 208 having 4 available and the bottom row having 3 available shards, Franklin teaches “the second set of shards and a number of the first set of the plurality of encrypted key shards are different.” (emphasis added)
	Franklin also teaches that the number of shards at each row, and the ability to reconstruct the data from the shards as long as the quorum number of shards exists for a subset. (Franklin, col. 5, lines 1-14 (30))  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, with Jarjoui, a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, but further teaches: sub-sharding a component of the once encrypted symmetric key into even smaller components, which are further encrypted (double encrypted), with Franklin, which teaches two different subsets of shards that may be used to reconstruct the original sensitive data that is protected with sharding. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of sub-sharding / sub-fragmenting pieces (i.e., components) of a symmetric key to increase the number of components that have to be shared in order to reassemble the symmetric key, and to further vary the number of shards between the first and second subset.

Regarding claim 28, Simon, Christensen, and Jarjoui teach,
The method of claim 7, 
Franklin teaches,
wherein the second set of shards shares an identical shard with the first set of shards.
	Franklin teaches a first and second subset of shards. (Franklin, claim 1) Franklin teaches two failure-decorrelated subsets (volumes in a horizontal row) where a given constituent volume 208 is paired with a cohort (e.g., 214). (Franklin, fig. 2 and Col. 16, lines 38 to 55 (71)) The examiner interprets the two different horizontal two rows at the bottom of fig. 2 (see 5 rectangular boxes bottom fig. 2, which have two rows each) as the two different subsets.  Both the top row and the bottom row have identical contents (shards), and thus, teach “identical shard” shared between rows / sets.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, with Jarjoui, a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, but further teaches: sub-sharding a component of the once encrypted symmetric key into even smaller components, which are further encrypted (double encrypted), with Franklin, which teaches two different subsets of shards that may be used to reconstruct the original sensitive data that is protected with sharding. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of sub-sharding / sub-fragmenting pieces (i.e., components) of a symmetric key to increase the number of components that have to be shared in order to reassemble the symmetric key, and to further vary the number of shards between the first and second subset and the different types of contents between the shards.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Simon, in view of  Christensen, in view of Jarjoui, and further in view of US 2021/0357764 to Frazier et al. (hereinafter Frazier).
Regarding claim 26, Simon, Christensen, and Jarjoui, teach,
The method of claim 7, 
Frazier teaches,
wherein the second set of shards is created from M of N of the first set of the plurality of encrypted shards and M is less than N.
	The examiner understands this limitation with regards to fig. 5 of the applicant’s disclosure, which shows 5 shards being created for the second set of shards, based on 3 of the 5 shards in the first set of shards.  It is necessary that the number of shards of the first set of shards, used to create the second set of shards, meet a threshold or quorum or minimum number of shards for reconstituting the information (i.e., key). (applicant’s printed publication, [0071]) For example, 3 of 5 shards are needed to reconstitute the key A or 3 of 5 shards are needed to perform a second shard (second set of delegate devices) that may be used to reconstitute the key A. (applicant’s printed publication, last sentence [0075])    
Frazier in fig. 2 (described in [0070] to [0126]) teaches a second set of shards (Node 3 and node 4) that are based on less than the first set of shards (Node 1 and Node 2). Sharding is extensively taught the description of fig. 2 of Frazier in [0094-110]. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, with Jarjoui, a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, but further teaches: sub-sharding a component of the once encrypted symmetric key into even smaller components, which are further encrypted (double encrypted), with Frazier, which teaches a networks of subsets in nodes, as shown in fig. 2, which include different levels of subsets, where the subsets of fig. 2 are used for sharding. One of ordinary skill in the art would have been motivated to perform such an addition to Jarjoui to provide more detail regarding the second level of shards (“second set of shards”). 
	
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Simon, in view of  Christensen, in view of Jarjoui, and further in view of US 11,327,859 to Pavlovskii et al. (hereinafter Pavlovskii).
Regarding claim 29, Simon, Christensen, and Jarjoui teach,
	The method of claim 7, 
	Pavlovskii teaches, 
wherein the first set of shards and the second set of shards do not overlap.
	Pavlovskii teaches sharding where overlap is limited to no more than one node in common. (Pavlovskii, col. 2, lines 39-42) Pavlovskii teaches overlap in regards to a first and second subset. (Pavlovskii, col. 10, line 59 to col. 11, line 21 (33))
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, with Jarjoui, a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, but further teaches: sub-sharding a component of the once encrypted symmetric key into even smaller components, which are further encrypted (double encrypted), with Pavlovskii, which teaches two different subsets of shards and the overlap regarding these subsets. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability adjusting the overlap between the first and second subsets of sharded data.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Simon, in view of  Christensen, in view of Jarjoui, and further in view of US 10,162,704 to Kirschner et al. (hereinafter Kirschner).
Regarding claim 30, Simon, Christensen, and Jarjoui teach,
The method of claim 7, 
Kirschner teaches,
wherein creating the second set of shards comprises generating subshares from M of N shards of the first set of shards and recombining the generated subshares into the second set of shards, wherein the shards of the first set of shards are different from the shards of the second set of shards.
	The feature of M of N shards is interpreted as meaning using the number of M shards of N shard of the first subset where M and N are integer values greater than zero but otherwise not restricted.
Kirschner teaches “Each of the shards has at least a first index corresponding to one dimension of the grid and a second index corresponding to a second dimension of the grid. Loss of a plurality of data shards can be repaired because each shard is reproducible from one or more shards with a first index that is associated with the first index of the shard and is also reproducible from one or more shards with a second index that is associated with the second index of the shard.” (Kirschner, Abstract) Thus, the first set of shards and the second set of shards contain the same data. 
Kirschner further teaches that each shard in the grid of shards is reproducible from a first set of shards and from a second set of shards, and the first and second set of shards use a first linear redundancy code that is different than a second linear redundancy code. (Kirschner, claim 2) Thus, the stored information related to one set of shards is different than the stored information of the other encoded set of shards.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Simon, which teaches a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, with Jarjoui, a symmetric key used to encrypt data that is stored in multiple components that are double encrypted using public keys of other devices, where a threshold number of the multiple components are needed to re-assemble the symmetric key, so that the symmetric key may be used to decrypt the encrypted data, but further teaches: sub-sharding a component of the once encrypted symmetric key into even smaller components, which are further encrypted (double encrypted), with Kirschner, which teaches sharding a first subset to obtain a second subset, where the second set of shards are different from the first set of shards, for the purpose of performance when dealing with different geographically located storage facilities. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of storing different data, from the different subsets, to increase the difficulty of an attacker obtaining a sufficient number of shard, by forcing the attacker to obtain a threshold number of shards from one of the subsets in order to obtain the data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./


/HENRY TSANG/Primary Examiner, Art Unit 2495